Mr. Justice Thompson delivered the opinion of the court. Plaintiff in error urges two separate reasons for a reversal of this case.’ First, that the court erred in allowing the sheriff to .amend his return to the writ of scire facias. Second, the scire facias was insufficient in that it required the defendants “to show cause why execution should not issue against them upon the recognizance according to the form, force and effect thereof and of the forfeiture aforesaid. ’ ’ The first objection cannot prevail over the provisions of the statute authorizing such amendments. Hurd’s Revised Statutes of 1909, chap. 7, sec. 4: “All returns by any Sheriff or other officer or by any court or subordinate, tribunal, to any Court may be amended in the manner or form or according to the truth of the matter by the Court to which such return shall be made in its discretion as well before as after judgment. ’ ’ Due notice was given to defendants of the intended application to the court for leave to the sheriff to amend his return and on the hearing of the application the court in its discretion permitted the sheriff to amend his return in accordance with the truth of the matter and unless this court can see there was an abuse of such discretion it should not interfere. The sheriff’s return as first made, on the writ, showed that up to the 4th day of November, 1911, the defendants had not - been found in his county. The writ was filed with the clerk on the 13th of November, 1911, and the sheriff on the application to amend his return testified that the writ remained in his possession until the day it was filed with the clerk and that from the 4th of November, to the 13th of November, he was unable to find the defendants in his county. There was no dispute of the fact and the amendment allowed simply stated the truth of the matter as shown hy the evidence and therefore' the court did not err in allowing the amendment. The second objection challenges the sufficiency of the writ of scire facias. The specific objection made is that the writ is void because the word “execution” is used in the writ instead of the word “judgment.” That part of the writ complained of wherein the wrong word is claimed to have been used is as follows: “then and there to show cause if any they may or can have why execution should not issue against them upon the aforesaid recognizance according to the form, force and effect thereof and of the forfeiture aforesaid and have you then and there this writ with a return of your doings thereon as the law directs.” The language used in this writ is identical with that employed in the writ of scire facias, which was not only held sufficient but referred to a model of correctness in the case of Gingrich v. People, 34 Ill. 449. In the case of Landis v. People, 39 Ill. 79, it was held that the awarding of an execution was technically more accurate than the rendition of a judgment. In Wheeler v. People, 39 Ill. 430, the writ of scire facias commanded defendants to “show cause why execution should not be had against them for the amount of the recognizance.” The approved practice in this state only requires that there be a recognizance of record and judgment of a forfeiture under appropriate averments in the scire facias, to authorize judgment of execution according to the form, force and effect of the recognizance. Kepley v. People, 123 Ill. 367. The scire facias was clearly sufficient and finding no error in the record, the judgment is affirmed. Affirmed.